Dissenting Opinion.
Todd, J.
The following are the facts and circumstances attending the issuing of the writ of attachment as I find them in the record.
The defendants are the proprietors of a rice mill in this city. They buy rough rice, and by a milling process prepare the marketable article, the clean rice, for sale and consumption. The plaintiffs, having on consignment to them as commission merchants a lot of rough rice, sold it to the defendants for $2,878.05, payable in ten days from the sale. When the debt matured they, defendants, Tefused tp pay the price or sum stated, or any part thereof. It appears from the evidence, and mainly from the testimony of the defendants themselves, who were sworn as witnesses on the trial, that the rice bought of the plaintiffs was, in a few days after the purchase, prepared for market and sold and the cash realized therefor before the debt to plaintiffs matured. That the defendants used the funds, derived in part from the sale of this rice, to pay, on the very day that plaintiffs demanded their money, $2,042.68 to one party, and $1,000 to another, and $234.05 to another. After paying these, they had in cash, the same day, $1,785 left, partly derived from the sale of plaintiffs’ rice, yet they refused to pay this amount to plaintiffs, or any part of it, although plaintiffs agreed, if part of the debt was paid, to give an extension of time for the residue. It appears, moreover, from the testimony of one of the defendants, that their excuse for not paying plaintiffs out of this fund was, that they wanted to keep it to pay another debt, which was not then due, but which they, preferred paying to plaintiffs’. At this time their stock of rice was wholly exhausted, and the only means to pay plaintiffs’ debt, as they said, was out of the mill when sold, and which they stated they were endeavoring to sell. On the next day after their refusal to pay plaintiffs, the $1,785 cash to their credit in the bank was withdrawn. Three days thereafter plaintiffs filed their suit, and other creditors followed. Plaintiffs’ suit was defended and payment of their demand resisted. The other suits defendants let go by default, although on the witness stand they acknowledged that plaintiffs’ claim was a just one.
*627I think, from this state of facts, that after being denied any participation in the fund partly derived from the sale of their own property, and that entire fund having been paid over in part to others, and retained in part by the defendants themselves, plaintiffs might reasonably conclude that they had no guarantee whatever that, when another fund was created by the sale of the mill, granting that such sale was desired and would be effected, they would fare any better with respect to that fund than they had with the previous one, and doubtless believed that like preferences over them would again be shown, and like refusals to pay them be repeated.
So, concluding, they were fully justified in their apprehensions respecting their debt, and justified, too, in my opinion, in resorting to an attachment as affording the only reasonable hope of realizing their claim.
The acts of the defendants, respecting this transaction, should be taken as better evidence of .their real intentions than the declarations of their good intentions declared on the trial of the case.
The law, under whieh the plaintiffs proceeded, purports to have been enacted for the protection of creditors against attempts on the part of the debtor to plaee his property beyond their reaeh, or to give unjust and illegal preferences. If it is not available to creditors, under like circumstances as shown in this case, but is to be turned to their detriment and loss, however honestly and in good faith they may seek the remedy, then, instead of proving a protection, the law becomes a delusion and a snare. I think the attachment was improperly dissolved.
I, ¡therefore, dissent.
Rehearing refused.